Name: Commission Regulation (EEC) No 1870/90 of 2 July 1990 determining the guide price for flax seed and the aid for hemp seed fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: prices;  economic policy;  plant product
 Date Published: nan

 No L 170/42 Official Journal of the European Communities 3 . 7 . 90 COMMISSION REGULATION (EEC) No 1870/90 of 2 July 1990 determining the guide price for flax seed and the aid for hemp seed fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ( l), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes a list of prices and amounts in the oils and fat sector which are divided by 1,001712 from the 1990/91 marketing year under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction in particular in the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year should be specified and the value of those reduced prices and amounts should be fixed ; Whereas for the 1990/91 marketing year the price of flax seed was fixed by Council Regulation (EEC) No 1315/90 (4); whereas the aid for hemp seed was fixed by Council Regulation (EEC) No 1316/90 (^ ; HAS ADOPTED THIS REGULATION : Article 1 The guide price for flax seed and the aid for hemp seed fixed in ecus by the Council for the 1990/91 marketing year and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be : (a) guide price for flax seed :  in Spain : ECU 50,55 per 100 kilograms,  in the other Member States : ECU 55,32 per 100 kilograms ; (b) aid for hemp seed : ECU 24,96 per 1 00 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1990/91 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3. 7. 1987, p. 1 . 0 OJ No L 83, 30. 3 . 1990, p. 102. (4) OJ No L 132, 23. 5 . 1990, p. 7. 0 OJ No L 132, 23 . 5 . 1990, p. 8 .